Title: Abigail Adams to Isaac Smith Sr., 27 May 1786
From: Adams, Abigail
To: Smith, Isaac Sr.


     
      Dear sir
      London May 27 1786
     
     Dr Gordon call’d upon us this morning and deliverd me a letter from mr Storer. The dr is very mild, looks as if he had not recoverd quite from the Mortification under which he labourd in Boston. I know not what Success his History will meet with here, but this I can tell him, neither Americans or their writings are much in fashion here, and the Dr cannot boast the Honour of being born an American. I fancy there will be found as forcible objections against him.
     
     Mr Ramseys History which is written in a cool dispassionate Stile and is chiefly a detail of facts, cannot find a Bookseller here who dares openly to vend the ready printed coppies which are sent him.
     A Gentleman by the Name of Drake will hand you this, he is from conneticut. Any civilities you may shew him will oblige him, as he is a Stranger in Boston. My best Regards to all Friends. I am calld of to wait upon Dr Price who is come to make a morning visit. Yours
     
      A A
     
    